Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


 Quintlin Renard Jimerson, Appellant                    Appeal from the 276th District Court of
                                                        Marion County, Texas (Tr. Ct. No. F14989).
 No. 06-18-00201-CR         v.                          Memorandum Opinion delivered by Justice
                                                        Burgess, Chief Justice Morriss and Justice
 The State of Texas, Appellee                           Stevens participating.

       As stated in the Court’s opinion of this date, we find there was partial error in the judgment
of the court below. Therefore, we modify the trial court’s judgment by deleting the $350.00
assessment for court-appointed attorney fees. As modified, the judgment of the trial court is
affirmed.
       We note that the appellant, Quintlin Renard Jimerson, has adequately indicated his inability
to pay costs of appeal. Therefore, we waive payment of costs.


                                                       RENDERED MAY 22, 2019
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk